Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 02/15/2022.
 	Claims 1, 4-20 are pending in this application.  Claims 2, 3 were cancelled.    This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 5-9, 11, 12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over G. N. (US Pub No. 2011/0093293), in view of Esham (US Pub No. 2007/0064987).
As to claims 1, 19, 20, G. N. teaches a computer-implemented method for organizing medical data, the method comprising:
receiving first data of a first data category, the first data having a first data format (i.e. The one or more images may then be identified based on the classification. As data may be only extracted from the classified images, image processing and data extraction time may be reduced, [0038]);
extracting (i.e. At 208, information is extracted from the identified images based on the data elements. For example, one or more dimensions of a brain tumor in the images may be extracted, [0031]) a first plurality of attributes from the first data using a first extractor (i.e. FIG. 3 illustrates a block diagram of image mining module 118 ... Image analysis module 302 extracts information from one or more images using image processing module 312 ... Feature extraction module 318 extracts the features from the plurality of images stored in repository 104. In various embodiments of the invention, the DICOM attributes of the images are parsed, and image data is extracted, [0033-0035]);
mapping (i.e. object recognition module 308 may identify an object or a region of interest in the images by comparing the images with a predefined specification of the object, such as object features or dimensions, [0034]) the first plurality of attributes to a unified data format using a first mapper (i.e. Image processing module 312 includes a feature extraction module 318, a feature comparison module 320, [0033]) by at least:
assigning a DICOM data tag (i.e. the metadata stored in the DICOM format. For example, the user may specify the value of DICOM attribute `Modality` as `Magnetic Resonance Imaging (MRI)`. Accordingly, the images that have the value of DICOM attribute `Modality` set to `MRI` are classified under this category, [0024) to each attribute of the first plurality of attributes (i.e. a plurality of features may be extracted from the plurality of images and stored in a feature repository. The plurality of features may then be used to index the plurality of images ... the data elements may include a sample image and one or more criteria. The one or more criteria may include values corresponding to one or more DICOM attributes, for example, a value corresponding to a DICOM attribute `Organ` may be defined as `Heart`, [0030]);
wherein the unified data format is DICOM (i.e. the plurality of features may be compared with the features of the sample image. The DICOM attributes of the plurality of images may then be compared with the criteria, [0030]);
wherein the DICOM data tag is associated with DICOM (i.e. Feature comparison module 320 compares the extracted features of the images with features of the sample image ... extract DICOM metadata from the images. The metadata may then be compared with the criteria. The one or more images may then be identified based on the comparisons, [0037]);
extracting (i.e. At 210, information is extracted from one or more textual reports ... At 212, information is extracted from structured data, [0031]) a second plurality of attributes form the second data using a second extractor (i.e. FIG. 4 illustrates a block diagram of text mining module 120 ... a key phrase extraction module 412 ... Text mining module 120 employs one or more text mining techniques to process the textual reports to extract information. Some of these techniques may include, but not limited to, TF and histogram analysis, sentiment analysis, key phrase extraction and text semantic similarity computation, [0040-0041]);
mapping the second plurality of attributes to the unified data format using a second mapper (i.e. Text mining module 120 extracts information from one or more textual reports associated with the one or more electronic health records ... data mining module 122 extracts information from structured data associated with the one or more electronic health records, [0023]) by at least:
assigning a DICOM data tag to each attribute of the second plurality of attributes (i.e. the metadata stored in the DICOM format. For example, the user may specify the value of DICOM attribute `Modality` as `Magnetic Resonance Imaging (MRI)`. Accordingly, the images that have the value of DICOM attribute `Modality` set to `MRI` are classified under this category, [0024); and
building an ontology for a use case by at least linking the first plurality of attributes and the second plurality of attributes based at least in part upon one or more DICOM data tags (i.e. knowledge generation module 106 generates one or more reports based on the extracted information ... knowledge generation module 106 may be a knowledge-based system that employs one or more inference mechanisms. The inference mechanisms may include ... domain ontology to exploit the accumulated knowledge for making intelligent decisions, [0025]).
G. N. implicitly teaches the term “DICOM data tag” as the metadata stored in the DICOM format (i.e. the metadata stored in the DICOM format. For example, the user may specify the value of DICOM attribute `Modality` as `Magnetic Resonance Imaging (MRI)`. Accordingly, the images that have the value of DICOM attribute `Modality` set to `MRI` are classified under this category, [0024).
G. N. does not clearly state this term.
Esham specifically teaches this term (i.e. The correlation engine uses the field data for DICOM Tag 0018, 1041, for example, to further define image matching criteria, [0032]).
Esham further teaches:
building an ontology for a use case by at least linking the first plurality of attributes and the second plurality of attributes based at least in part upon one or more DICOM data tags (i.e. The system creates links within a DICOM compatible Catheterization report, for example, to enable user viewing of medical images associated with a corresponding report statement, [0018]).
It would have been obvious to one of ordinary skill of the art having the teaching of G. N., Esham before the effective filing date of the claimed invention to modify the system of G. N. to include the limitations as taught by Esham. One of ordinary skill in the art would be motivated to make this combination in order to use the field data for 

As per claim 5, G. N. teaches the computer-implemented method of claim 4, wherein the scan images include one of CT images, MRI images, and PET images (i.e. For example, image analysis module 302 may measure the size of a brain tumor in an MRI scan of the brain, [0034]).

As per claim 6, G. N. teaches the computer-implemented method of claim 1, wherein:
the second data category includes profile data (i.e. Text mining module 120 extracts information from the textual report ... body temperature, age of a patient, blood pressure, and sugar level, [0042]); and
the second data includes one of dietary habits, lifestyle habits, physical data, and genetic history (i.e. Data corresponding to medical history of the patients may be extracted. Based on the medical history and one or more parameters, such as age, gender, chronic condition of the patients, one or more medical experts may then suggest healthcare plans for the patients, [0048]).

As per claim 7, G. N. teaches the computer-implemented method of claim 1,

the second data category includes clinical data (i.e. Data corresponding to medical history of the patients may be extracted. Based on the medical history and one or more parameters, such as age, gender, chronic condition of the patients, one or more medical experts may then suggest healthcare plans for the patients, [0048]); and
the second data includes one or electrocardiogram data, electroencephalogram data, and blood report data (i.e. Text mining module 120 extracts information from the textual report ... body temperature, age of a patient, blood pressure, and sugar level, [0042]).

As per claim 8, G. N. teaches the computer-implemented method of claim 1, wherein:
the second data category includes diagnostic data (i.e. workflows may also be created to perform specific data mining tasks, such as analyzing the trend of healthcare operations, evaluating diagnostic decisions, and indicating prognosis of one or more diseases, [0049]); and
the second data includes one of symptoms, diseases, conditions, and treatment plans (i.e. the workflow may also generate reports detailing the progress of the patients based on the healthcare plans, [0048]).

As per claim 9, G. N. teaches the computer-implemented method of claim 1, wherein:
i.e. Feature comparison module 320 compares the extracted features of the images with features of the sample image, [0037]); and
the second mapper and the second extractor are part of a second plugin module (i.e. FIG. 4 illustrates a block diagram of text mining module 120 ... a Named Entity Recognition (NER) module 410, a key phrase extraction module 412, a text classification module 414, a text semantic similarity computation module 416, [0040]).

As per claim 11, Esham teaches the computer-implemented method of claim 1, further comprising:
receiving user input including one or more custom attribute relationships to be linked (i.e. Report processor 35 also creates and incorporates, a user selectable link associated with the statement, in the imaging report, for accessing data representing the particular image, [0025]).

As per claim 12, Esham teaches the computer-implemented method of claim 1, wherein the receiving user input includes receiving user input via an interactive graphical interface (i.e. Report processor 35 accesses the data representing the particular image in response to user selection of the user selectable link and displays the particular image in an application image window selected in response to application context information, [0025]).

As per claim 14, G. N. teaches the computer-implemented method of claim 1,
(i.e. domain ontology to exploit the accumulated knowledge for making intelligent decisions, [0025]; one or more reports are generated based on the extracted information to enable the user to analyze the information for deriving knowledge such as hidden patterns and new insights that may aid the user in medical diagnosis or clinical research, [0031]).

As per claim 16, Esham teaches the computer-implemented method of claim 1, wherein:
	the receiving first data of a first data category includes receiving the first data by a first computer of a medical computer network (i.e. FIG. 4 illustrates a fluoroscopy imaging device ... Data indicating angular data of Fluoroscopy head 211 is used to automatically identify pathology of specific Fluoroscopy cine loops (DICOM compatible image series of patient anatomy) via mapping data (e.g., one or more tables in repository 27) linking pathology statements to angular data, [0024]); and
	the receiving second data of a second data category includes receiving the second data by a second computer of the computer network (i.e. A report processor 35 (FIG. 1) uses the mapping data accessed from repository 27 to automatically associate a statement in an imaging report concerning the particular anatomical portion of the patient with the particular image derived using the image acquisition unit, [0025]).

As per claim 17, Esham teaches the computer-implemented method of claim 16, wherein:
the extracting a first plurality of attributes includes extracting the first plurality
(i.e. FIG. 4 illustrates a fluoroscopy imaging device ... Data indicating angular data of Fluoroscopy head 211 is used to automatically identify pathology of specific Fluoroscopy cine loops (DICOM compatible image series of patient anatomy) via mapping data (e.g., one or more tables in repository 27) linking pathology statements to angular data, [0024]);
the mapping the first plurality of attributes includes mapping the first plurality of attributes at the first computer (i.e. FIG. 4 illustrates a fluoroscopy imaging device ... Data indicating angular data of Fluoroscopy head 211 is used to automatically identify pathology of specific Fluoroscopy cine loops (DICOM compatible image series of patient anatomy) via mapping data (e.g., one or more tables in repository 27) linking pathology statements to angular data, [0024]);
the extracting a second plurality of attributes includes extracting the second plurality of attributes at the second computer (i.e. Acquisition processor 25 acquires positional data of a directional image acquisition unit (such as an imaging device fluoroscopy head) oriented to acquire an image of a particular anatomical portion of a patient,[0020]); and
the mapping the second plurality of attributes includes mapping the second plurality of attributes at the second computer (i.e. Based on the positional data (coordinates) of the fluoroscopy head, a heart region being viewed by a user is determined, such that a fluoroscopy head in an AP view is linked to statements regarding the Left main portion of the heart, [0020]).

As per claim 18, Esham teaches the computer-implemented-method of claim

sharing the mapped first data and the mapped second data with the computer network such that the first computer receives the mapped second data and the second computer receives the mapped first data (i.e. FIG. 1 shows a medical imaging report generation system 20 automatically linking medical images, report statements and anatomical portions of a patient using positional data derived from an imaging device, [0020]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over G. N. (US Pub No. 2011/0093293), in view of Esham (US Pub No. 2007/0064987), as applied to claims above, and further in view of MABOTUWANA (US Pub No. 2016/0335403).
As per claim 4, G. N. teaches the computer-implemented method of claim 1, wherein:
the first data category includes radiology data (i.e. RIS 702b may store patient radiology information gathered from various radiology departments and imaging centers, [0051]); and
the first data includes one of scan images and annotations (i.e. For example, image analysis module 302 may measure the size of a brain tumor in an MRI scan of the brain, [0034]).
G. N., Esham do not seem to explicitly teach “annotations”.
MABOTUWANA teaches this limitation (i.e. The clinical support system 14 also includes a context extraction engine 32 that determines the most specific organ (or organs) being observed by the user to determine the clinical context information ... the DICOM header contains anatomical information including modality, body part, study/protocol description, series information, orientation (e.g., axial, sagittal, coronal) and window type (such as "lungs", "liver") which is utilized to determine the clinical context information, [0030]).
It would have been obvious to one of ordinary skill of the art having the teaching of G. N., Esham, MABOTUWANA before the effective filing date of the claimed invention to modify the system of G. N., Esham to include the limitations as taught by MABOTUWANA. One of ordinary skill in the art would be motivated to make this combination in order to extract clinical findings and information and the context of the extracted clinical findings and information to determine clinical context information in view of MABOTUWANA ([0033]), as doing so would give the added benefit of creating a biopsy entry that is linked to the exam and image on which the annotation was made as taught by MABOTUWANA ([0038]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over G. N. (US Pub No. 2011/0093293), in view of Esham (US Pub No. 2007/0064987), as applied to claims above, and further in view of Kohli (US Pub No. 2019/0156921).
As per claim 10, G. N., Esham do not seem to fairly teach the following limitations, but Kohli teaches:
the first extractor is a machine learning-module trained to extract attributes from data having the fist data format (i.e. machine learning of radiology reports and other clinical to provide an indication of relevancy of that report/data to a given exam, imaging study, [0123]; the diagnostic hub works with a processor, a relevancy engine, and a knowledge manager to filter and/or other process data (e.g., study data, image data, clinical data, etc.) for mining and extraction (e.g., of text), extraction (e.g., pixel data), and evaluate, [0132]); and
the second extractor is a machine learning model trained to extract attributes from data having the second data format (i.e. a machine learning model can be used to process the prepared data to identify relevant content, [0169]; Body region and/or body part can be analyzed to identify a probable affected area to focus on the diagnosis and extract/highlight relevant information as evidence to support diagnosis, [0044]).
It would have been obvious to one of ordinary skill of the art having the teaching of G. N., Esham, Kohli before the effective filing date of the claimed invention to modify the system of G. N., Esham to include the limitations as taught by Kohli. One of ordinary skill in the art would be motivated to make this combination in order to identify a probable affected area to focus on the diagnosis and extract/highlight relevant information as evidence to support diagnosis in view of Kohli ([0044]), as doing so would give the added benefit of retrieving exam, patient, and image specific information out of disparate source systems and visualizing the information to reveal new insights to help improve a user's ability to complete crucial tasks across the imaging continuum as taught by Kohli ([0046]).

Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over G. N. (US Pub No. 2011/0093293), in view of Esham (US Pub No. 2007/0064987), as applied to claims above, and further in view of Shah (US Pub No. 2013/0096947).
As per claim 13, G. N., Esham teaches the computer-implemented method of

Shah teaches this limitation (i.e. public ontologies are integrated through APIs. BioPortal functionality includes the ability to browse, search and visualize ontologies, [0076]).
It would have been obvious to one of ordinary skill of the art having the teaching of G. N., Esham, Shah before the effective filing date of the claimed invention to modify the system of G. N., Esham to include the limitations as taught by Shah. One of ordinary skill in the art would be motivated to make this combination in order to provide features to add notes to ontology terms, mappings between terms and ontology reviews based on criteria such as usability, domain coverage, quality of content, and documentation and support in view of Shah ([0076]), as doing so would give the added benefit of having BioPortal enabled integrated search of biomedical data resources such as the Gene Expression Omnibus (GEO), ClinicalTrials.gov, and ArrayExpress, through the annotation and indexing of these resources with ontologies in BioPortal as taught by Shah ([0076]).

As per claim 15, G. N., Esham do not seem to specifically teach the stored ontology is searchable through natural language.
Shah teaches this limitation (i.e. Ontologies provide domain specific lexicons for use in natural language processing, indexing and information retrieval, [0065]).
It would have been obvious to one of ordinary skill of the art having the teaching of G. N., Esham, Shah before the effective filing date of the claimed invention to modify .

Response to Arguments
Applicant's arguments with respect to claims 1, 4 -20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153